Per Curiam.

Tran asserts that the court of appeals erred and that he should either be released or that his criminal case should be transferred to Richland County. Tran does not contend that the court of appeals erred in failing to grant a writ of mandamus to compel the appointment of a special prosecutor. Tran also no longer claims entitlement to a writ of procedendo to compel appellees to rule on his postconviction relief petition and alternative motion to withdraw his guilty plea because appellees have now denied the petition and motion. Further, although Tran now requests release from prison, he did not request such relief in his petition in the court of appeals. Therefore, we limit our consideration on appeal to Tran’s claim for a writ of mandamus to compel appellees to transfer his criminal case to Richland County.
Tran asserts that he is entitled to a writ of mandamus compelling the transfer of his criminal case because fraud and trickery by the prosecution led him to plead guilty to an offense which did not occur in Franklin County.
*47But where a plain and adequate remedy at law has been unsuccessfully invoked, a writ of mandamus will not lie to relitigate the same issue. State ex rel. Zimmerman v. Tompkins (1996), 75 Ohio St.3d 447, 449, 663 N.E.2d 639, 641; State ex rel. Nichols v. Cuyahoga Cty. Bd. of Mental Retardation & Dev. Disabilities (1995), 72 Ohio St.3d 205, 209, 648 N.E.2d 823, 827. Tran concedes on appeal that he has unsuccessfully invoked several alternative remedies, including his petition for postconviction relief and motion to withdraw his guilty plea, to raise the alleged fraud and trickery. These alternative remedies constituted adequate legal remedies in which Tran raised the same issues he attempts to relitigate via mandamus. See, also, State ex rel. Seikbert v. Wilkinson (1994), 69 Ohio St.3d 489, 491, 633 N.E.2d 1128, 1130 (motion to withdraw guilty plea constituted adequate legal remedy to raise claimed breach of plea agreement and thus precluded extraordinary relief in mandamus). Tran’s allegations did not attack the jurisdiction of his sentencing court, and he thus possessed adequate legal remedies that precluded extraordinary relief. See, e.g., State ex rel. Tran v. McMackin (1991), 62 Ohio St.3d 165, 166, 580 N.E.2d 782.
Based on the foregoing, the court of appeals properly denied the requested writ of mandamus. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.